ZEHMER, Judge.
We affirm the order finding appellant delinquent in paying child support pursuant to the final judgment of September 28, 1983, which incorporated the parties’ agreement regarding custody of the two children and the amount of child support payments. The effect of that judgment was to require payment of forty dollars per week for the two children staying with the wife under the agreed custody arrangement until modified by the trial court upon motion and showing of reasonable grounds therefor. No attempt was made by appellant to seek modification of the order before he ceased making payments on the asserted ground that one or both children were not staying with appellee during the weeks covered by the payments. We do not accept appellant’s construction of the settlement agreement, and find no error in the trial court’s ruling that the obligation to pay was not conditioned upon appellant’s determination that the child was not physically residing with appellee during each week for which payments were to be made.
The appealed order sets forth a reasonable resolution of the problem raised by the mother’s motion to enforce child support payments which was well within the scope of discretion accorded trial judges in these circumstances. The order is, therefore,
AFFIRMED.
SHIVERS and THOMPSON, JJ., concur.